Citation Nr: 0004048	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1973, 
and from June 1975 to March 1981.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1994 determination of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).  In November 1998, 
the Board remanded this claim to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has fulfilled 
its duty to assist by properly and fully developing all 
relevant evidence necessary for the claim's equitable 
disposition.

2.  The evidence of record includes a clear diagnosis of 
PTSD, and an opinion linking PTSD to an in-service stressor.

3.  The veteran engaged in combat with the enemy; the claimed 
stressors are related to combat; and the veteran's lay 
testimony is credible and consistent with the circumstances, 
condition and hardships of his Vietnam service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the veteran's 
representative submitted relevant written argument in support 
of the veteran's claim to the RO in January 2000, just prior 
to the RO's transfer of the claims file to the Board.  The RO 
did not consider this additional evidence before the transfer 
occurred.  However, such consideration was not necessary as 
the new evidence included a written statement of the 
representative waiving initial consideration of the evidence 
by the RO and asking for an immediate transfer of the claims 
file to the Board. 

The veteran contends that he developed PTSD as a result of 
experiencing stressors while serving in Vietnam.  These 
stressors include: acting as a guard on perimeter duty or 
base defense at Tan Son Nhut; receiving fire from snipers and 
being subjected to rocket and mortar attacks; assisting 
wounded soldiers; loading body bags, bodies and pieces of 
bodies into aircraft and aiding in their transportation to 
Saigon; witnessing an open body bag, attached to which was a 
dog tag naming someone the veteran thought he knew; 
witnessing an airplane blown up on a runway; and witnessing 
the Vietcong blowing up a large plane filled with orphans.  
Based on the veteran's contentions, which are presumed to be 
credible for the purpose of determining well groundedness, 
and on medical evidence of record linking PTSD to at least 
one of the claimed stressors, the Board finds the claim 
plausible, and therefore, well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a) (West 1991).  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994) (holding that a well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own).  The Board also finds that the VA has fulfilled its 
duty to assist by properly and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim.

Service connection may be established by affirmatively 
showing inception of an injury or disability in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection for PTSD requires medical 
evidence diagnosing PTSD, medical evidence linking current 
PTSD symptomatology to the claimed in- service stressor, and 
credible supporting evidence that the claimed stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999).  In this 
case, while the veteran's mental problems have been variously 
diagnosed since discharge from service, the evidence of 
record includes several medical diagnoses of PTSD.  In March 
1994, a social worker noted that the veteran had some 
features of PTSD, but did not diagnose PTSD.  However, since 
June 1995, when a clinical psychologist of a PTSD team first 
diagnosed the veteran with PTSD, the veteran has participated 
in individual mental health counseling and a PTSD group 
therapy program, and has consistently been diagnosed with 
PTSD, including by a VA examiner.

The evidence of record also includes medical opinions linking 
the veteran's PTSD to at least one of the claimed in-service 
stressors.  The clinical psychologist who evaluated the 
veteran in June 1995 diagnosed the veteran with PTSD based on 
the veteran's report of the following stressors: serving on 
perimeter defense; volunteering for body bag detail; 
witnessing an open body bag, attached to which was a dog tag 
naming someone the veteran thought he knew; and receiving 
fire from mortars and snipers.  In addition, a VA examiner 
who evaluated the veteran in August 1997 diagnosed the 
veteran with PTSD based on the veteran's report of the 
following stressors: serving on perimeter defense; and 
volunteering for body bag detail, which allegedly included 
placing bodies and pieces of bodies in body bags, placing dog 
tags on the bodies, and flying the bodies to Saigon.  
Finally, a psychiatrist who evaluated the veteran during 
visits to the VA for individual mental health counseling 
beginning in 1995, diagnosed the veteran with PTSD based on 
the veteran's report of witnessing corpses, the blowing up of 
a plane on a runway, and the blowing up of a large plane of 
orphans by the Vietcong.

The United States Court of Appeals for Veterans Claims has 
held that, in adjudicating a claim for PTSD, the evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet.App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1999).  However, if the evidence 
demonstrates that the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone is not sufficient to 
establish the occurrence of the alleged stressor.  In such a 
case, the evidence must include evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996) 
(holding that the veteran's own testimony as a matter of law 
cannot by itself establish the existence of a stressor); 
Moreau v. Brown, 9 Vet.App. 389, 395-6 (1996) (holding that 
credible supporting evidence of the actual existence of a 
stressor cannot consist solely of a noncombat veteran's 
solitary testimony or an after-the-fact medical nexus based 
on such testimony).

In this case, the Board believes that corroborative evidence 
of the alleged stressors is not necessary because the 
evidence establishes that the veteran engaged in combat with 
the enemy; the claimed stressors are related to combat; and 
the veteran's lay testimony is credible and consistent with 
the circumstances, condition and hardships of his Vietnam 
service.  

The veteran's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) and other personnel 
records show that the veteran's military occupational 
specialty from March 1969 to March 1973 was disbursement 
accounting specialist.  They also show that he served in 
Vietnam from July 1971 to July 1972, and received several 
citations, including an Air Force Outstanding Unit Award with 
V device, an Air Force Commendation Medal, a Vietnam Service 
Medal with three Bronze Service Stars, and a Republic of 
Vietnam Gallantry Cross with Palm for that service.  
According to the Guide for the Preparation and Submission of 
Post Traumatic Stress Disorder Research Requests (Guide) 69-
72 (3rd ed. 1996), cited by the veteran's representative and 
the RO, all of the aforementioned citations but the Air Force 
Commendation Medal are awarded for combat service.  This 
guide provides that, when an Air Force Outstanding Unit Award 
is made to a unit for combat or direct combat support, a 
combat "V" device is authorized for the streamer, 
certificate, citation, and individual unit award emblem.  See 
Guide at 71.  This guide also provides that a Vietnam Service 
Medal is awarded for combat service in Vietnam, and that the 
Gallantry Cross is awarded by the Vietnamese government for 
various combat achievements.  See Guide at 69, 72.  

Clearly the veteran's receipt of the aforementioned citations 
constitutes sufficient evidence that he engaged in combat 
with the enemy.  Inasmuch as the veteran's stressors are 
related to combat, and the veteran's numerous written 
statements and hearing testimony are credible and consistent 
with the circumstances, condition and hardships of his 
Vietnam service, verification of the alleged stressors is 
unnecessary.  That notwithstanding, the Board notes that, 
even if the evidence did not establish that the veteran 
engaged in combat with the enemy, his claim would still 
succeed on the basis of documentation submitted by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  In June 1995, USASCRUR submitted extracts 
verifying that one of the veteran's alleged stressors, upon 
which one PTSD diagnosis is based, actually occurred.  These 
extracts disclose that Tan Son Nhut Air Base was attacked 
twice from July 1971 to July 1972, while the veteran was 
serving there.  In light of the above, the Board finds that 
the evidence of record supports the veteran's claim of 
entitlement to service connection for PTSD, and that his 
claim must therefore be granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

